Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the interview of 06/30/2022, Wheeler does not teach the strip 7 to be bonded to the outer surface of the housing 5, 8 which encloses a volume 13. Upon further review of Chen, it is noted that housing portions 14 and 16 are adhesively bonded as disclosed on column 20, lines 4-5, to the body 12 and thereby the strip 20. However, as seen in figures 1 and 8, the body 12 with the strip 20 are attached to an interior surface of housing portions 14 and 16 and are not bonded to the outer surface of the housing as is now claimed. Wherein the prior art of record does not teach a dispensing assembly which includes the specific structure of a housing enclosing a volume with inner and outer surfaces, and a length having a strip bonded to the outer surface of the housing along said housing length by a permanent adhesive, wherein the strip interfaces with a compression member, the strip including both a plurality of teeth protrusions and at least one other protrusion other than the teeth protrusions, wherein the at least one other protrusion comprises a flat top surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754